Citation Nr: 1200392	
Decision Date: 01/06/12    Archive Date: 01/13/12	

DOCKET NO.  06-06 957A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 
 
THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a disorder characterized by memory loss.

6.  Entitlement to service connection for a disorder characterized by chest pains.

7.  Entitlement to service connection for diabetes mellitus.
8.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARINGS ON APPEAL
 
The Appellant
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran had active duty for training from June 27 to November 22, 1983, with additional active military service from November 30, 1990 to May 20, 1991, and from February 7, 2003, to December 27, 2004.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C., as well as September 2005 and July 2006 rating decisions by the Philadelphia, Pennsylvania RO.
 
In a rating decision of July 1996, VA denied entitlement to service connection for hypertension and migraine headaches.  The Veteran voiced no disagreement with that denial of benefits.  Hence, that rating decision is now final.  38 U.S.C.A. § 7105 (West 2002).  Since the time of the July 1996 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claims.  The RO found such evidence both new and material, but continued its denial of service connection for hypertension and migraine headaches.  The current appeal ensued.
 
Upon review of this case, it is clear that the Veteran has withdrawn from consideration the issues of entitlement to service connection for diabetes mellitus and disorders characterized by memory loss and chest pains, as well as that of entitlement to an increased evaluation for service-connected posttraumatic stress disorder.  Accordingly, those issues will be dismissed.
 
Based upon correspondence contained in the file received since his March 2009 withdrawal, it would appear that the Veteran is once again raising the issue of entitlement to an increased evaluation for service-connected posttraumatic stress disorder.  Moreover, the Veteran has claimed entitlement to an increased evaluation for his service-connected irritable bowel syndrome.  Inasmuch as neither of new claims has been developed or certified for appellate review, they are not for consideration at this time.  They are, however, referred to the RO for clarification, and, if necessary, appropriate action.
 
The issues of entitlement to service connection for hypertension and migraine headaches for de novo consideration are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.
 
 
FINDINGS OF FACT
 
1.  In correspondence of March 2009, the Veteran indicated that he was satisfied with the 70 percent evaluation assigned for his service-connected posttraumatic stress disorder, and that he was therefore withdrawing his appeal regarding the issue of an increased evaluation for that disability.
 
2.  During the course of an RO hearing in April 2009, the Veteran indicated that he no longer wished to pursue the issue of entitlement to service connection for a disorder characterized by chest pains.
 
3.  In correspondence of June 2010, the Veteran requested withdrawal of the issues of service connection for diabetes mellitus and a disorder characterized by memory loss.
 
4.  In a rating decision of July 1996, from which the Veteran did not perfect an appeal, VA denied entitlement to service connection for hypertension and migraine headaches.
 
5.  Evidence submitted since the July 1996 rating decision denying entitlement to service connection for hypertension and migraine headaches is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claims.
 
6.  Chronic fatigue syndrome is not shown to have been present in service, or at any time thereafter.
 
7.  Sleep apnea as likely as not had its origin during the Veteran's third and final period of active military service from February 2003 to December 2004.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of service connection for diabetes mellitus, and disorders characterized by memory loss and chest pains; as well as entitlement to an increased evaluation for posttraumatic stress disorder, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011).
 
2.  A July 1996 rating decision denying entitlement to service connection for hypertension and migraine headaches is final.  38 U.S.C.A. §§ 5103, 5013A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).
 
3.  Evidence received since the July 1996 rating decision denying entitlement to service connection for hypertension and migraine headaches is new and material, and sufficient to reopen the previously denied claims.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).
 
4.  Chronic fatigue syndrome was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).
 
5.  Sleep apnea was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Withdrawal of Appeals
 
Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).
 
In the present case, in correspondence of March 2009, the Veteran indicated that he was satisfied with the 70 percent evaluation assigned for his service-connected post-traumatic stress disorder, and that he was therefore withdrawing his appeal regarding the issue of entitlement to an increased evaluation for that disability.  Moreover, during the course of an RO hearing in April 2009, the Veteran indicated that he no longer wished to pursue the issue of entitlement to service connection for a disorder characterized by chest pains.  Finally, in correspondence of June 2010, the Veteran withdrew the issues of entitlement to service connection for diabetes mellitus and a disorder characterized by memory loss.  As the Veteran has withdrawn his appeal regarding those issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues.  They are dismissed without prejudice.
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided the appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of February 2004, February 2005, April 2006, March 2007, and June 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of the evidence was to be provided by him, and what part VA would attempt to obtain.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
Service Connection
 
In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of an RO hearing in April 2009, and at a subsequent hearing before the undersigned Veterans Law Judge in August 2011, as well as service treatment and administrative records, VA treatment records and examination reports, and various statements by the Veteran's former service colleagues.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
The Veteran claims entitlement to service connection for hypertension, migraine headaches, chronic fatigue syndrome, and sleep apnea.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established for disability resulting from disease or for an injury incurred or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Finally, service connection may be granted for disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied in a rating decision, that decision, absent a timely perfected appeal, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  

In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir.1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
At the time of the July 1996 rating decision, available service treatment records were totally silent for complaints or findings of high blood pressure.  More specifically, when examined in September 1993 for enlistment in the Reserves, clinical evaluation of the Veteran's vascular system revealed normal findings.  The Veteran's blood pressure was recorded as 120/78, and he specifically denied suffering from high blood pressure.  There was no competent clinical evidence demonstrating the presence of hypertension to a compensable degree within any presumptive period following discharge from active duty.  38 C.F.R. § 3.307, 3.309.  Under the circumstances, VA concluded that the Veteran had presented no competent clinical evidence establishing a nexus between hypertension and military service.
 
Regarding the Veteran's claimed headache disorder, in 1996 VA acknowledged that service treatment records showed that the Veteran had been seen on one occasion in June 1984 with complaints of a throbbing headache in the frontal region, with radiating pain toward the temple areas.  According to the Veteran, that headache had been present for one day.  The Veteran denied accompanying nausea, vomiting, dizziness, sinus congestion, or recent upper respiratory infection.  However, he did admit to a family history of migraine headaches.  The clinical assessment was of tension/vascular headaches.  The Veteran was provided medication.  The remainder of the Veteran's service treatment records were totally silent for any further complaints of headaches during active duty.  When examined in August and November 1990, and again in September 1993, the Veteran specifically denied suffering from frequent or severe headaches.  Moreover, a neurological evaluation was reported to be normal.  

At the time of the July 1996 rating decision the Veteran had not provided any supportive clinical evidence establishing a medical nexus between migraine headaches and the tension/vascular headaches for which he received treatment in service some 12 years earlier.  Accordingly, the July 1996 rating decision which denied entitlement to service connection for hypertension and migraine headaches was adequately supported by and consistent with the evidence then of record.  It is therefore final.  38 U.S.C.A. § 7105.
 
Evidence submitted since the July 1996 rating decision, consisting of VA treatment records and examination reports, transcripts of the Veteran's testimony at an April 2009 hearing, and at a videoconference hearing before the undersigned in August 2011, and additional service administrative and treatment records from the Veteran's final period of active military service extending from February 2003 to December 2004, is "new" and "material" as to the issues of service connection for hypertension and migraine headaches.  More specifically, during the aforementioned final period of service from February 2003 to December 2004, and subsequent to the Veteran's discharge, he voiced complaints of and received treatment for both hypertension and headaches.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disabilities."  Accordingly, it is sufficient to reopen the claims of entitlement to service connection for hypertension and migraine headaches.
 
As regards the issue of service connection for chronic fatigue syndrome, the Board notes that, pursuant to applicable law and regulation, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more prior to December 31, 2011.
 
Compensation is payable under these provisions if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (emphasis added), fibromyalgia, irritable bowel syndrome, or a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes mellitus and multiple sclerosis, will not be considered medically unexplained.
 
Objective indications of a "qualifying chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  "Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening over a six-month period.  Signs or symptoms which may be manifestations of an undiagnosed or medically unexplained chronic multi-symptom illness include, but are not limited to:  (1) fatigue; (2) signs or symptoms involving the skin; (3) headaches; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances;  (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317.
 
For VA purposes, a diagnosis of chronic fatigue syndrome requires:  (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following:  acute onset of the condition, low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88(a).
 
In the case at hand, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of chronic fatigue syndrome.  In point of fact, at the time of Physical Evaluation Board proceedings in April 2004, no mention whatsoever was made of chronic fatigue syndrome.
 
While at the time of a VA medical examination in March 2010, some question was raised as to the "link" between the Veteran's posttraumatic stress disorder and his "fatigue problems," the examiner freely admitted that such a determination was "beyond the scope" of his examination, and required "further determination by (the Veteran's) medical provider."  In fact, following a February 2010 examination, which involved a "comprehensive review" of the Veteran's claims file, another VA examiner opined that the Veteran did not have debilitating fatigue or flu-like symptoms.  Nor did he have debilitating fatigue severe enough to reduce or impair his average daily activity below 50 percent of pre-morbid illness for more than six months.  According to the examiner, the Veteran lacked low grade fever, frequent nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, and generalized muscle aches or weakness, as well as fatigue lasting more than 24 hours after exercise or work.  The February 2010 examiner found no evidence of migratory joint pains, or acute onset of the Veteran's condition.  Under the circumstances, the examiner opined that the Veteran did not meet the criteria for chronic fatigue syndrome.  The pertinent diagnosis noted was no evidence for chronic fatigue syndrome.  Rather, in the opinion of the examiner, the Veteran's symptomatology was related to his posttraumatic stress disorder.
 
The February 2010 VA opinion is highly probative because that opinion was based upon a full review of the Veteran's claims file, as well as a full examination of the Veteran, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  Hernandez-Toyens. Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran does not currently suffer from chronic, clinically identifiable chronic fatigue syndrome.
 
In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his alleged chronic fatigue syndrome to his period or periods of active military service.  The preponderance of the most probative evidence, however, shows that the Veteran does not have chronic fatigue syndrome.  While the Board acknowledges the Veteran's statements and testimony regarding the origin of that disability, the Board rejects those assertions to the extent that he seeks, as a lay person untrained in the field of medicine, to etiologically relate his claimed chronic fatigue syndrome to his active military service.  The Veteran's statements and history, it should be noted, in particular, when weighed against the absence of any objective evidence of the disability in question, are neither credible, competent, nor of particular probative value.  As a lay person the appellant is not competent to address the etiology of a disability which the preponderance of the evidence shows does not exist.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Under the circumstances, service connection for chronic fatigue syndrome must be denied.
 
Turning to the issue of entitlement to service connection for sleep apnea, in an Individual Sick Slip dated in June 2003 while stationed at Camp Arifjan, Kuwait, it was noted that the Veteran was to be "checked" for sleep apnea which apparently arose "in the line of duty."  Moreover, in a service administrative record dated in January 2004 (once again, during the Veteran's final period of active military service), it was noted that he had "developed sleep apnea."  Significantly, in a subsequent service document dated in March 2004, the Veteran received a "tentative diagnosis" of sleep apnea.
 
The Board observes that in May 2006 correspondence one of the Veteran's former service associates indicated that he had served as platoon sergeant with the appellant while assigned to the 3rd Platoon, 131st Transportation in support of Operation Iraqi Freedom from April to December 2003.  As his platoon sergeant and as a soldier who slept in the same tent with the Veteran throughout the deployment, L.A.N.  reported witnessing various aspects of the Veteran's "sleep disorder," specifically "loud, frequent snoring which would wake up the entire tent"; a cessation of breathing while asleep, such that the appellant would sometimes "wake himself up"; excessive fatigue and daytime sleeping; and morning headaches.  According to L.A.N. these symptoms were constant throughout the Veteran's deployment.  Further noted was that the platoon sergeant had sent the Veteran to sick call for sleep disorder symptoms, though the appellant was always returned due to insufficient medical personnel/no qualified medical person to diagnose his problem.  According to the platoon sergeant, the Veteran was advised to seek treatment following his deployment.
 
In June 2006 correspondence another fellow soldier indicated that in 2003, while he was serving with the Veteran in Iraq, he and the appellant slept in the same tent.  According to this soldier at times while the Veteran was sleeping, he would snore heavily and seem not to be breathing.
 
At the time of an April 2005 VA sleep consultation the Veteran indicated that he would often "snore and stop breathing" during sleep.  The Veteran reported that he had been advised during active duty to "make a claim for obstructive sleep apnea," and have the VA "do a work up."  Following a VA sleep study the following month, the Veteran received a confirmed diagnosis of obstructive sleep apnea.  That diagnosis was rendered only five months following the Veteran's discharge from his final period of active military service.
 
Hence, the evidence shows that during the Veteran's period of active military service from February 2003 to December 2004, he experienced various symptoms of sleep apnea.  Five months later, and following a sleep study, the Veteran received a confirmed diagnosis of obstructive sleep apnea.  Under the circumstances, and after resolving reasonable doubt in the Veteran's favor, his sleep apnea os found to have its origin during his final period of active military service.  See 38 C.F.R. § 3.102.  This, service connection for sleep apnea is granted. 
 
 
ORDER
 
The claim of entitlement to service connection for a disorder characterized by memory loss is dismissed.
 
The claim of entitlement to service connection for a disorder characterized by chest pains is dismissed.
 
The claim of entitlement to service connection for diabetes mellitus is dismissed.
 
The claim of entitlement to an increased evaluation for posttraumatic stress disorder is dismissed.
 
New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for hypertension is reopened.
 
New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for migraine headaches is reopened. 

Entitlement to service connection for chronic fatigue syndrome is denied.
 
Entitlement to service connection for sleep apnea is granted.
 
 
REMAND
 
Having reopened the claims of entitlement to service connection for hypertension and migraine headaches, the Board must now proceed to a de novo review of all pertinent evidence of record.  However, the available evidence raises some question as to the exact nature and etiology of the Veteran's hypertension and claimed migraine headaches.
 
Specifically, the evidence of record indicates that, during the Veteran's third and final period of active military service, that is, the period of service extending from February 2003 to December 2004, he voiced complaints of both headaches and continuing hypertension.  However, other evidence of record raises some question as to whether the Veteran's hypertension and/or headaches may have preexisted his period or periods of active military service.  Still, while a November 1995 VA medical examination diagnosed "likely migraine headaches," as of the time of a subsequent period of VA hospitalization in June 2007, the Veteran denied any problem with headaches.
 
Over the course of the Veteran's current appeal, he has consistently argued that his current hypertension and headaches had their origin during his period or periods of active military service.  Recently, however, to include at his August 2011 video conference hearing the Veteran also raised the issue of entitlement to secondary service connection for hypertension and headaches.  

Given that the appellant now raises the argument that his chronic headache disorder and hypertension, if not directly caused by posttraumatic stress disorder, are in some way aggravated by that disability, and given that the Veteran has yet to be provided the requisite information regarding secondary service connection, notice must be provided to the Veteran prior to a final adjudication of his current claims for service connection.
 
Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:
 
1.  The RO/AMC must furnish the Veteran and his accredited representative copies of all pertinent laws and regulations governing entitlement to secondary service connection.  In addition, the RO/AMC should review the Veteran's claims file, and ensure that the Veteran is sent a corrected VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which advises the Veteran of the evidence and information necessary to prevail on his claims for service connection for hypertension and chronic migraine headaches, on both direct and secondary bases.
 
2.  Any pertinent VA or other inpatient or outpatient treatment records dating since May 2011, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure those records should be documented in the file.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The Veteran must then be given the opportunity to respond.
 
3.  The Veteran must then be afforded a VA cardiovascular and neurological examinations in order to more accurately determine the exact nature and etiology of his hypertension and migraine headaches.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  The Veteran is to be advised that it is his responsibility to report for any ordered VA examination, and to cooperate in the development of his claims.  Finally, the Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
Following completion of the neurologic examination, the examiner must specifically opine whether the Veteran currently suffers from a chronic clinically-identifiable headache disorder, to include migraine headaches, and, if so, whether it is at least as likely as not that they were chronically aggravated during any period of active duty service.
 
Should it be determined that the Veteran suffers from a chronic headache disorder, but that the disorder did not have its origin during a period of active military service, the examiner must then opine whether any identified headache disorder preexisted the Veteran's period or periods of active military service.  If a diagnosed headache disorder preexisted the Veteran's period or periods of active military service, the examiner must opine whether that disorder underwent a permanent, clinically-identifiable increase in severity beyond natural progress during the Veteran's period or periods of active military service.  

Finally, should the answer to all of the aforementioned inquiries be in the negative, the examiner must opine whether it is at least as likely as not that any diagnosed headache disorder has in some way been aggravated by post-traumatic stress disorder.
 
Following completion of the cardiovascular examination, the examiner must opine whether it is at least as likely as not that the Veteran's hypertension had its origin during, or was in some way the result of, his periods of active military service.  
 
Should it be determined that hypertension is not, in fact, the result of the appellant's periods of active military service, an additional opinion is requested as to whether hypertension preexisted the Veteran's period or periods of active military service, and, if so, whether any preexisting hypertension at least as likely as not underwent a chronic, clinically-identifiable permanent increase in severity beyond natural progress during the Veteran's period or periods of active military service.  

Should the response to all of the aforementioned questions be in the negative, the examiner must opine whether hypertension is in some way aggravated by his service-connected post-traumatic stress disorder.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  
 
4.  The RO/AMC must then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If they are deficient in any manner, the RO/AMC must implement corrective procedures at once.  
 
5.  The RO/AMC should then readjudicate the Veteran's claims for service connection for hypertension and migraine headaches.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case  which must contain notice of all relevant action taken on the claims for benefits since November 2009.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


